NO. 07-10-00106-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    JULY 20, 2010


              JOHN T. SAUTTER, MARYAH M. SAUTTER, DONALD R.
                 CRUVER AND ANITA E. CRUVER, APPELLANTS

                                           v.

                       CITY OF HORSESHOE BAY, APPELLEE


             FROM THE 424TH DISTRICT COURT OF LLANO COUNTY;

                NO. 16,119; HONORABLE DANIEL H. MILLS, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION

      The parties to this appeal have filed a joint motion requesting dismissal of the

appeal. See Tex. R. App. P. 42.1(a). According to the motion, the parties “have settled

all matters in controversy and made the basis of this cause of action.” The parties have

also agreed that costs shall be borne by the party incurring them. See Tex. R. App. P.

42.1(d).


      No decision of this court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and
our mandate will issue forthwith. All costs incurred are taxed against the party incurring

them.


                                                       James T. Campbell
                                                            Justice




                                            2